Citation Nr: 1011148	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  06-09 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for Hodgkin's lymphoma.

2.  Entitlement to service connection for a disorder 
manifested by chronic fatigue.

3.  Entitlement to service connection for a disorder 
manifested by muscle aches.

4.  Entitlement to service connection for a disorder 
manifested by weight loss.

5.  Entitlement to service connection for a disorder 
manifested by joint pain.

6.  Entitlement to service connection for a disorder 
manifested by insomnia/sleep disturbance.

7.  Entitlement to service connection for a disorder 
manifested by nausea, vomiting, and diarrhea.

8.  Entitlement to service connection for a disorder 
manifested by respiratory impairment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1990 to September 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In September 2006, the Veteran 
testified at a videoconference hearing before the undersigned 
Veterans Law Judge.  A copy of the transcript of that hearing 
is of record.  In November 2007, the Board denied entitlement 
to service connection for the issues on appeal based upon a 
presumption of service connection under 38 C.F.R. § 3.317 for 
illness associated with service in Southwest Asia and 
remanded the issues remaining on appeal for additional 
development.  The Veteran did not appeal the November 2007 
determinations and they have become final.  There was 
substantial compliance with the action requested upon remand.

The Board also notes that a November 1994 rating decision 
denied entitlement to service connection for residuals of a 
broken left wrist, left knee pain, bilateral spin splints, 
and left hip pain.  The Veteran did not appeal those 
determinations and they have become final.  There is no 
apparent basis requiring a specific determination as to 
whether new and material evidence was received to reopen 
these previously disallowed claims.  But see, 38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2009); Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  Hodgkin's lymphoma was not manifest during active service 
or within the first post-service year and is not shown to 
have developed as a result of an established event, injury, 
or disease during active service.

3.  A disorder manifested by chronic fatigue was not manifest 
during active service and is not shown to have developed as a 
result of an established event, injury, or disease during 
active service.

4.  A disorder manifested by muscle aches was not manifest 
during active service and is not shown to have developed as a 
result of an established event, injury, or disease during 
active service.

5.  A disorder manifested by weight loss was not manifest 
during active service and is not shown to have developed as a 
result of an established event, injury, or disease during 
active service.

6.  A disorder manifested by joint pain was not manifest 
during active service and is not shown to have developed as a 
result of an established event, injury, or disease during 
active service.

7.  A disorder manifested by insomnia/sleep disturbance was 
not manifest during active service and is not shown to have 
developed as a result of an established event, injury, or 
disease during active service.

8.  A disorder manifested by nausea, vomiting, and diarrhea 
was not manifest during active service and is not shown to 
have developed as a result of an established event, injury, 
or disease during active service.

9.  A disorder manifested by respiratory impairment was not 
manifest during active service and is not shown to have 
developed as a result of an established event, injury, or 
disease during active service.


CONCLUSIONS OF LAW

1.  Hodgkin's lymphoma was not incurred in or aggravated by 
service nor may it be presumed to have been incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309. (2009).

2.  A disorder manifested by chronic fatigue was not incurred 
in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2009).

3.  A disorder manifested by muscle aches was not incurred in 
or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2009).

4.  A disorder manifested by weight loss was not incurred in 
or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2009).

5.  A disorder manifested by joint pain was not incurred in 
or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2009).

6.  A disorder manifested by insomnia/sleep disturbance was 
not incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2009).

7.  A disorder manifested by nausea, vomiting, and diarrhea 
was not incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2009).

8.  A disorder manifested by respiratory impairment was not 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran in a 
letter from the RO dated in April 2004.  That letter notified 
the Veteran of VA's responsibilities in obtaining information 
to assist in completing his claims and identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  
The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008, removing the sentence in subsection (b)(1) 
stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Subsection (b)(3) was also added and notes that no 
duty to provide § 5103(a) notice arises "[u]pon receipt of a 
Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."  
73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in August 2006.  The notice 
requirements pertinent to the issues on appeal have been met 
and all identified and authorized records relevant to these 
matters have been requested or obtained.  The available 
evidence includes service treatment records, service 
personnel records, VA and private treatment records, public 
record documents addressing possible hazards associated with 
chemical agent resistant coating (CARC) paint, and the 
Veteran's testimony and statements in support of his claims.  
Although in statements in support of his claim the Veteran 
identified potentially relevant private medical records 
associated with treatment he had received from Dr. S., he did 
not respond to a December 2007 VA request for any records in 
his possession and did not provide authorization for VA to 
assist him in obtaining copies of those records.  The Veteran 
had previously testified that he was unable to obtain copies 
of those records due to financial limitations.  In 
correspondence dated in September 2006 the Veteran also 
requested that information to support his claim be obtained 
from the claims file of a fellow serviceman.  The Board 
notes, however, that action on this request without proper 
authorization is prohibited by the laws enacted to protect 
individual privacy.

The Board also notes that VA efforts to obtain service 
department records to substantiate the Veteran's claim of 
exposure to CARC paint during active service in Germany were 
unsuccessful and that a November 2009 determination found the 
records were unavailable.  In correspondence dated in 
December 2008 the service department reported the information 
requested was not of record.  No response was received from 
correspondence dated in August 2009 and November 2009 
requesting information from an alternative source.  Although 
in a January 2010 brief the Veteran's service representative 
asserted that the Veteran's unit in Hanau, Germany, should be 
contacted to verify the claim, in testimony provided in 
September 2006 and in correspondence dated in November 2009 
the Veteran stated that his unit had been deactivated.  The 
Board finds that further attempts to obtain additional 
evidence would be futile.  

The Court has held that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  The Board finds that VA medical 
opinions obtained in this case in September 2009 are adequate 
as they are predicated on a substantial review of the record 
and medical findings with consideration of the Veteran's 
complaints and symptoms.  Accordingly, VA's duty to assist 
with respect to obtaining a VA examination or opinion with 
respect to the service connection issues on appeal has been 
met.  38 C.F.R. § 3.159(c)(4).  The available medical 
evidence is sufficient for adequate determinations.  There 
has been substantial compliance with all pertinent VA law and 
regulations and to move forward with the claims would not 
cause any prejudice to the appellant.

Service Connection Claims

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2009).  

Service connection can be granted for certain diseases, 
including Hodgkin's disease, if manifest to a degree of 
10 percent or more within one year of separation from active 
service.  Where a veteran served 90 days or more of 
continuous, active military service during a period of war or 
during peacetime after January 1, 1947, and certain chronic 
diseases become manifest to a compensable degree within an 
applicable time period, such disease shall be presumed to 
have been incurred in or aggravated by service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

The Court, however, has held that even though a disease is 
not included on the list of presumptive diseases a nexus 
between the disease and service may nevertheless be 
established on the basis of direct service connection.  See 
Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that when a claimed disorder is not 
included as a presumptive disorder direct service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact "incurred" during the service.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

VA is free to favor one medical opinion over another provided 
it offers an adequate basis for doing so.  See Owens v. 
Brown, 7 Vet. App. 429 (1995).  The passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability may be considered 
evidence against a claim of service connection.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  

The Court has also held that medical evidence is required to 
demonstrate a relationship between a present disability and 
the continuity of symptomatology demonstrated if the 
condition is not one where a lay person's observations would 
be competent.  See Clyburn v. West, 12 Vet. App. 296 (1999).  

Lay evidence is competent to establish observable 
symptomatology; however, VA may make credibility 
determinations as to whether the evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr, 21 
Vet. App. 303.  In Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007), the Federal Circuit held that whether lay 
evidence is competent and sufficient in a particular case is 
an issue of fact and that lay evidence can be competent and 
sufficient to establish a diagnosis when (1) a layperson is 
competent to identify the medical condition (noting that 
sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), 
(2) the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2009).

In this case, the Veteran contends that he has present 
disabilities that developed as a result of active service, to 
include as due to exposure to CARC during service in Germany.  
He reported that his duties in service included cleaning and 
painting vehicles returning from Southwest Asia.  He stated 
he was provided no safety equipment and that he had frequent 
and prolonged CARC contact to his bare skin.  He also 
testified that he developed joint pain during active service 
that continued until his Hodgkin's disease went into 
remission in October 2003.  He reported that his private 
medical care providers had indicated his disorders may 
possibly have been due to undiagnosed illness or due to CARC 
exposure.  In support of his claim the Veteran submitted 
copies of publicly available documents addressing the hazards 
of CARC associated with its use in Southwest Asia.  The 
documents do not indicate an association between Hodgkin's 
lymphoma and CARC exposure.

Service treatment records are negative for complaint, 
treatment, or diagnosis related to Hodgkin's lymphoma nor to 
any systemic disorder manifested by chronic fatigue, muscle 
aches, weight loss, joint pain, insomnia/sleep disturbance, 
nausea, vomiting, diarrhea, or respiratory impairment.  
Records show that prior to service the Veteran underwent 
surgery to the left wrist and that during service he 
complained of pain to the left wrist, knees, and shins.  An 
August 1994 bone scan revealed bilateral shin splints to a 
mild degree.  

Private medical records show a diagnosis of Hodgkin's disease 
was provided in October 2003.  Subsequent records show 
treatment for Hodgkin's disease without opinion as to 
etiology.  A September 2009 VA examination report noted a 
diagnosis of stage IV Hodgkin's disease established in 2003.  
The examiner stated that all of the Veteran's restrictions 
were related to Hodgkin's disease and were not related to an 
undiagnosed problem related to alleged chronic fatigue and/or 
fibromyalgia.  His fatigue was related to his Hodgkin's 
disease and treatment for that disease.  The examiner 
concluded that after a review of the medical records, 
history, and physical examination it was unlikely the 
Veteran's symptoms and stage IV Hodgkin's disease were a 
result of active service and that they were most likely a 
result of disease that occurred greater than one year after 
service.  His specific musculoskeletal complaints were 
considered to be unlikely due to his musculoskeletal 
complaints in service and were at least as likely as not 
related to his stage IV Hodgkin's disease and/or treatment 
for that disease.  The examiner also found that there was no 
history or physical findings to support a diagnosis of 
chronic fatigue syndrome and/or fibromyalgia.  The examiner 
subsequently noted that the claims file was reviewed and that 
there was no information to alter the previously provided 
conclusions.

Based upon the evidence of record, the Board finds that 
Hodgkin's lymphoma and disorders manifested by chronic 
fatigue, muscle aches, weight loss, joint pain, 
insomnia/sleep disturbance, nausea, vomiting, diarrhea, or 
respiratory impairment were not manifest during active 
service and are not shown to have developed as a result of an 
established event, injury, or disease during active service.  
Additionally, the Board finds that a chronic disease for 
which service connection may be presumed is not shown to have 
become manifest within the first post-service year.  Although 
the Veteran's statements as to having experienced joint pain 
during and after service are considered competent, the 
September 2009 VA examiner's opinion is persuasive as to the 
etiology of the Veteran's present disabilities.  The examiner 
is shown to have reviewed the evidence of record and to have 
provided opinions with adequate medical rationale.  It was 
the examiner's opinion that the Veteran's Hodgkin's disease 
was most likely a result of disease that occurred greater 
than one year after service and that it was unlikely his 
specific musculoskeletal complaints were related to the 
musculoskeletal complaints he experienced in service.  
Therefore, the Board finds that entitlement to service 
connection for the Veteran's claims must be denied.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the Veteran's claims.













	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for Hodgkin's lymphoma is 
denied.

Entitlement to service connection for a disorder manifested 
by chronic fatigue is denied.

Entitlement to service connection for a disorder manifested 
by muscle aches is denied.

Entitlement to service connection for a disorder manifested 
by weight loss is denied.

Entitlement to service connection for a disorder manifested 
by joint pain is denied.

Entitlement to service connection for a disorder manifested 
by insomnia/sleep disturbance is denied.

Entitlement to service connection for a disorder manifested 
by nausea, vomiting, and diarrhea is denied.

Entitlement to service connection for a disorder manifested 
by respiratory impairment is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


